 548DECISIONSOF NATIONALLABOR RELATIONS BOARDWalgreen Co.andRetail Clerks Union Local 1550,chartered by Retail Clerks International Associa-tion,AFL-CIO.Cases 13-CA-15209, 13-CA-15210, and 13-CA-15211October 21, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSPENELLOAND WALTHERUpon charges filed on March 4, 1976, by RetailClerks Umon Local 1550, chartered by Retail ClerksInternational Association, AFL-CIO, herein calledthe Union, and duly served on Walgreen Co., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 13, issued a consolidated com-plaint and notice of hearing on March 25, 1976,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practic-es affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charges, consolidated complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 16, 1976,following Board elections in Cases 13-RC-13838,13841, and 13840, the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the units found appropri-ate;' and that, commencing on or about February 27,1976, and at all times thereafter, Respondent has re-fused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On April 2, 1976, Re-spondent filed its answer to the complaint admittingin part, and denying in part, the allegations in thecomplaint.On May 6, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 14, 1976, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralOfficial notice is taken ofthe recordin the representation proceeding,consolidated Cases 13-RC-13838, 13841, and 13840, as the term "record" isdefined in Secs. 102 68 and 102.69(g) of the Board's Rules and Regulations,Series 8,as amendedSeeLTV Electrosystems, Inc,166 NLRB 938 (1967),enfd.388 F.2d 683 (C A 4, 1968);Golden AgeBeverageCo,167 NLRB 151(1967), enfd 415 F 2d 26 (C.A 5, 1969),Intertype Co v Penello,269 FSupp 573 (D C.Va., 1967),Follett Corp,164 NLRB 378 (1967), enfd 397F 2d 91 (C A. 7, 1968);Sec 9(d) of the NLRA,as amendedCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter failed to file a re-sponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsits refusal to bargain but affirmatively attacks thevalidity of the Union's certification on the basis of itsobjection to the appropriateness of the single-storebargaining units for which the Union is certified.Review of the record herein, including the recordin consolidated Cases 13-RC-13838, 13841, and13840, reveals that petitions were filed by the Unionon October 1, 1975, seeking to represent separateunits of Respondent's employees in four of its Chica-go, Illinois, stores .2 At the representation hearing andin its briefs, Respondent contended that thesmallestappropriate unit for collective-bargaining purposesmust include all stores in its administrative ChicagoSouth West District, which consists of 13 stores. Fol-lowing the hearing, the Regional Director for Region13 issued his Decision and Direction of Election onDecember 2, 1975, in which he found that the sepa-rate single-store units sought by the Union were ap-propriate for the purpose of collective bargainingand directed separate elections therein.Respondent filed a timely request for review of theRegionalDirector'sdecisionwith the Board inWashington, D.C., in which it argued again its posi-tion and contended that, while a single-store, unit ispresumptively appropriate, the presumption shouldbe found to be rebutted in this case in view of thefollowing: (1) the stores at issue constitute a distinctmetro-market area; (2) the stores have operationsthat are highly integrated; (3) employee interchangebetween the stores occurs regularly; (4) the degree ofauthority exercised by the single-store manager islimited; (5) in other metro-market areas in Respon-dent's chain where stores are organized, the organiza-tion is on a metropolitan area unit basis; and (6) theRespondent's operations are uniform and standard-ized.The Board considered these contentions and,by telegram dated January 2, 1976, denied the re-quest for review as it raised no substantial issues war-ranting review. Subsequently, on January 8, 1976, the2 In Case 13-RC-13841, the Union soughtto represent the employeesemployed at the store located at 2734 Milwaukee Avenue, Chicago,IllinoisHowever, the Union lost the electionamong such employees and, conse-quently,that unit of Respondent's employeesis not involved herein.226 NLRB No. 88 WALOREEN CO.Union won the elections held in the three separatestore units involved herein. In the absence of objec-tions to such elections, the Regional Director, onJanuary 16, 1976, certified the Union as the exclusivecollective-bargaining representative of the employeesin the single-store units found to be appropriate.It thus appears that Respondent is attempting torelitigate herein an issue which was raised and de-termined adversely to it in the underlying representa-tion case. It is well settled that in the absence of new-ly discovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent is, and at all times material herein hasbeen, a corporation engaged in the retail sale of pre-scription and nonprescription drugs and sundry'items throughout the United States. Respondent's fa-cilities located at 6301 South King Drive, 4005 West26th Street, and 9511 South Jeffrey Avenue, eachbeing in Chicago, Illinois, are the only facilities in-volved herein. During the past calendar year, a repre-sentative period, Respondent, in the course and con-duct of its business operations, received grossrevenues in excess of $500,000. During the past cal-endar year, a representative period, Respondent, inthe course and conduct of its business operations,purchased and received at its Illinois facilities goodsand materials from directly outside the State of Illi-nois in an amount valued in excess of $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-3 SeePittsburghPlate Glass Co. v. N.LR B.,313 U.S.146, 162(1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c)549in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.H. THE LABORORGANIZATION INVOLVEDRetail Clerks Union Local 1550, chartered by Re-tailClerks International Association, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stituteunits appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:(a) In Case 13-CA-15209-All full-time andregular part-time employees employed at theEmployer's store now located at 6301 SouthKing Drive, Chicago, Illinois, but excluding allstoremanagers, assistant store managers, man-agement trainees, pharmacists, pharmacy intern-ees, extra board employees, food service em-ployees, porters, window trimmers, guards andsupervisors as defined in the Act.(b) In Case 13-CA-15210-All full-time andregular part-time employees employed at theEmployer's store now located at 4005 West 26thStreet,Chicago, Illinois, but excluding all storemanagers, assistant storemanagers,manage-ment trainees, pharmacists, pharmacy internees,extra board employees, food service employees,porters, window trimmers, guards and supervi-sors as defined in the Act.(c) In Case 13-CA-15211-All full-time andregular part-time employees employed at theEmployer's store now located at 9511 South Jef-frey Avenue, Chicago, Illinois, but excluding allstoremanagers, assistant store managers, man-agement trainees, pharmacists, pharmacy intern-ees, extra board employees, food service em-ployees, porters, window trimmers, guards andsupervisors as defined in the Act.2.ThecertificationOn January 8, 1976, a majority of the employees ofRespondent in said units, in secret ballot electionsconducted under the supervision of the Regional Di- 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDrector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said units on January 16, 1976, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 19, 1976, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described units. Commenc-ing on or about February 27, 1976, and continuing atall times thereafter to date, the Respondent has re-fused, and continues to refuse, to recognize and bar-gain with the Union as the exclusive representativefor collective bargaining of all employees in saidunits.Accordingly, we find that the Respondent has,since February 27, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theabove-described appropriate units, and that, by suchrefusals, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1),of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theabove-described appropriate units, and, if an under-standing is reached, embody such understanding in asigned agreement.In order to insure that the employees in the above-described appropriate units will be accorded theservices of their selected bargaining agent for the pe-riod provided by law, we shall construe the initialperiod of certification as beginning on the date Re-spondent commences to bargain in good faith withtheUnion as the recognized bargaining representa-tive in the appropriate units. SeeMar-Jac PoultryCompany, Inc.,136NLRB 785 (1962);CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied379 U.S. 817 (1964);Burnett Construction Company,149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Walgreen Co. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Retail Clerks Union Local 1550, chartered byRetail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.The following employees of the Respondentconstitute units appropriate for the purposes of col-lective bargaining within the meaning-of Section 9(b)of the Act:(a) In Case 13-CA-15209-All full-time andregular part-time employees employed at theEmployer's store now located at 6301 SouthKing Drive, Chicago, Illinois, but excluding allstoremanagers, assistant store managers, man-agement trainees, pharmacists, pharmacy intern-ees, extra board employees, food service em-ployees, porters, window trimmers, ;guards andsupervisors as defined in the Act.(b) In-Case 13-CA-15210-All full=time andregular part-time employees employed at theEmployer's store now located at 4005 West 26thStreet, Chicago, Illinois, but excluding all storemanagers, assistant store managers, manage-ment trainees, pharmacists, pharmacy internees,extra board employees, food service employees,porters, window trimmers, guards and supervi-sors as defined in the Act.(c) In Case 13-CA-15211-All full-time andregular part-time employees employed at theEmployer's store now located at 9511 South Jef-frey Avenue, Chicago, Illinois, but excluding allstoremanagers, assistant store managers, man-agement trainees, pharmacists, pharmacy intern-ees, extra board employees, food service em-ployees, porters, window trimmers, guards andsupervisors as defined in the Act. WALGREEN CO.5514.Since January 16,1976,the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate units for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about February 27, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the aforesaid appropriate units, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Wal-green Co., Chicago, Illinois, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Retail Clerks Union Lo-cal 1550, chartered by Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive bargainingrepresentative of 'its employees in the following ap-propriate units:(1) In Case 13-CA-15209-All full-time andregular part-time employees employed, at theEmployer's store now located at 6301 SouthKing Drive, Chicago, Illinois, but excluding allstoremanagers, assistant store managers, man-agement trainees, pharmacists, pharmacy intern-ees, extra board employees, food service em-ployees, porters, window trimmers, guards andsupervisors as defined in the Act.(2) In Case 13-CA-15210-All full-time andregular part-time employees employed at theEmployer's store now located at 4005 West 26thStreet, Chicago, Illinois, but excluding all storemanagers, assistant storemanagers,manage-ment trainees, pharmacists, pharmacy internees,extra board employees, food service employees,porters, window trimmers, guards and supervi-sors as defined in the Act.(3) In Case 13-CA-15211-All full-time andregular part-time employees employed at theEmployer's store now located at 9511 South Jef-frey Avenue, Chicago, Illinois, but excluding allstoremanagers, assistant store managers, man-agement trainees, pharmacists, pharmacy intern-ees, extra board employees, food service em-ployees, porters, window trimmers, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate units withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facilities at 6301 South King Drive,4005West 26th Street, and 9511 South Jeffrey Ave-nue, each of which is in Chicago, Illinois, copies ofthe attached notices marked "Appendix A, B, andC," respectively.4 Copies of said notices, on formsprovided by the Regional Director for Region 13,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have "been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted' Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and other 552DECISIONSOF NATIONALLABOR RELATIONS BOARDterms and conditions of employment with RetailClerks Union Local 1550, chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request,' bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees employed at our store now located at 6301South King Drive, Chicago, Illinois, -but ex-cluding all store managers, assistant storemanagers, management trainees, pharmacists,pharmacy internees, extra board employees,food service employees, porters, window trim-mers, guards and supervisors as defined in theAct.WALGREEN CO.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT. refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union Local 1550, chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and 'conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees employed at our store now located at 4005'West 26th Street, Chicago, Illinois, but ex-cluding all store managers, assistant storemanagers, management trainees, pharmacists,pharmacy internees, extra board employees,food service employees, porters, window trim-mers, guards and supervisors as defined in theAct.WALGREEN CO.APPENDIX CNOTICE- To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union Local 1550, chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees employed at our store now located at 9511South Jeffrey Avenue, Chicago, Illinois, butexcluding all store managers, assistant storemanagers, management trainees, pharmacists,pharmacy internees, extra board employees,food service employees, porters, window trim-mers, guards and supervisors as defined in theAct.WALGREEN CO.